Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
In re pgs. 7-8 the applicant argues More specifically, these features relate to advantages specifically described in the specification and improve the technology field of machine learning. 
In response, applicant would need to be clear about any improvement specified in the disclosure and the improvement should be specified in the claim language as well; one should be able to point to the disclosure and say this part of the claim language is explicitly referring to the part of the disclosure that is discussing the improvement, unless of course, the improvement clearly specifically in the claims. The specification needs to include sufficient details such that one of ordinary skill in the art recognizes the claimed invention as providing an improvement. The claim needs to include the components or steps of the invention that provide the improvement described in the specification. The improvement can't be in the abstract idea itself, there has to be an additional element which integrates the abstract idea into a practical application; even a better way of performing mathematical concepts are still mathematical concepts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Claims 1, 7, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Using claim 7 as an example, 
2A Prong 1: Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
	To this end, the limitation of calculating a search prediction time and a confidence interval upper limit obtained by using a Gaussian process for the function in each search candidate point from a first search result of the function is a process that under its broadest reasonable interpretation is directed to a mental process, because calculate a search prediction time and a confidence interval upper limit obtained by using a Gaussian process, can be performed mentally by calculating prediction time using the formula. Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because calculate a search prediction time and a confidence interval upper limit obtained by using a Gaussian process for the function in each search candidate point from a past search result of the function is recognized as mathematical operation as outlined in [0055] - [0056] of Applicant's Specification.
	The limitation of generating an area in a parameter space for each search candidate point by using a position of a search point close to the relevant search candidate point in a first search result, a search prediction time corresponding to each search candidate point, and a confidence interval upper limit corresponding to each search candidate point is recognized as mathematical operation via mere description of a graph and data;
The limitation of determining a search point based on a value obtained by dividing a product (mathematical concept of dividing) of an improvement value from an evaluation value in the first search result at each search candidate point and a size of the area by the search prediction time in a plurality of parameter spaces (parameter spaces are a process that under its broadest reasonable interpretation is directed to a mental process, because determine a search point based on a size of the area in a plurality of parameter spaces, can be performed mentally by comparing the sizes of the areas;
when a remaining time until a time limit is longer than or equal to a certain threshold, obtaining a second search result (see below) by searching more widely than the first search result (mental process of searching and/or receiving a search result); and
when the remaining time is shorter than the certain threshold, obtaining a second search result (see below) by reusing the first search result (mental process of reusing a search result and/or receiving a search result). 
The improvement can't be in the abstract idea itself, there has to be an additional element which integrates the abstract idea into a practical application; even a better way of performing mathematical concepts is still a mathematical concept.

2A Prong 2: This judicial exception is not integrated into a practical application.
In particular, the claim recites the additional elements - the apparatus comprising: a processor coupled to the memory and configured to perform calculating, generating and determining steps. The memory and the processor in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component, and obtaining/receiving search results (receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of the apparatus comprising: a memory; and a processor coupled to the memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment - a computing environment, because these components are generic computer components. If the generic computer or processor is merely "used for", "applied to" or "using" a learning algorithm, process or equivalent without claimed details (as described above), it will most often fall into the "Mere Instructions to Apply an Exception" as set forth in MPEP 2106.05(f).
	Obtaining/receiving search results (these steps are also recited in high levels of generality and amount to mere instructions for data transfer which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Adding insignificant extra solution activity to the judicial exception – see MPEP 2106.05(g). Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity. The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Similarly, Claims 1 and 13 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, wherein the area in the parameter space is an N-dimensional hyper- rectangular parallelepiped. This limitation is directed to a mathematical concept, specifically a mathematical relationship, because the area being a hyper-rectangular parallelepiped is a mathematical relationship. Accordingly, the claim falls within the "mathematical concepts" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.

Similarly, Claim 2 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, wherein the area in the parameter space is an N-dimensional hyperball. This limitation is directed to a mathematical concept, specifically a mathematical relationship, because the area being a hyperball is a mathematical relationship. Accordingly, the claim falls within the "mathematical concepts" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.

Similarly, Claim 3 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, the limitation of generate corrects the size of the area in the parameter space according to the position of the search point in the past search result. This limitation is directed to a mental process, because generate corrects the size of the area in the parameter space according to the position of the search point in the past search result can be performed mentally by calculating the area using the formula. Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generate corrects the size of the area in the parameter space according to the position of the search point in the past search result is recognized as mathematical operation as outlined in [0055] - [0056] of Applicant's Specification. This judicial exception is not integrated into a practical application. The claim 
does not recite additional limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.

Similarly, Claim 4 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, the limitation of set the search candidate point within a range where an expected value of the function is higher than an evaluation value of a search point having the highest evaluation value in the past search result. This limitation is directed to a mental process, because set the search candidate point within a range where an expected value of the function is higher than an evaluation value of a search point having the highest evaluation value in the past search result can be performed mentally by comparing the numbers from the data. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.

Similarly, Claim 5 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123